ACCEPTED
                                                                                                        06-16-00109-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                   6/22/2016 7:31:11 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                                    CAUSE NO. 06-16-00109-CR

BOBBY C. JOHNSON                                      IN THE SIXTH COURT OF APPEALS
                                                                  FILED IN
V                                                          6th COURT OF APPEALS
THE STATE OF TEXAS                        TEXARKANA , TEXAS  TEXARKANA, TEXAS
                                                           6/23/2016 8:06:00 AM
                                                               DEBBIE AUTREY
_____________________________________________________________________________
                                                                   Clerk
_____________________________________________________________________________

              MOTION FOR APPOINTMENT OF APPELLATE ATTORNEY

TO THE HONORABLE JUSTICES OF THE COURT:

 Now Comes William T. Hughey seeking the Appointment of an Appellate Attorney for Bobby

C. Johnson in the pending case on appeal. In support of this motion counsel would tender to the

Court the following:

1. Counsel on the   6th day of June 2016, filed electronically a Notice of Appeal for Appellant

signed by the Appellant reflecting his desire for the appointment of an Appellate Attorney.

2.In connection with the filing the Notice of Appeal was filed with a letter to the Trial Court

noticing Appellant’s need for the appointment of an Appellate Attorney. See Attachment A

incorporated herein by reference.

3. The Notice of Appellant was processed and forwarded to this Honorable Court listing the

undersigned as Appellate Counsel.

4.Said Notice of Appeal was filed to insure that Appellant Johnson appeal rights were protected

but was not submitted for purposes of representing Appellant Johnson on Appeal.

 Wherefore Premise considered the undersigned Prays that upon review and consideration of

this Motion that this Honor Court remands the pending Appeal to the Trial Court for

appointment of Appellate Attorney for Appellant Bobby C. Johnson .

                                               Respectfully submitted,
                                             THE HUGHEY LAW FIRM PLLC

                                              BY: /s/ William T. Hughey

                                                  WILLIAM T. HUGHEY
                                                     SBC # 10245500
                                                     Hugheylaw@sbcglobal.net
                                                     Ph. No. 903-935-5550
                                                     Fax No. 866-823-7185
                                                     P.O. Box 2012
                                                     Marshall, Texas, 75671
                                                 ATTORNEY FOR APPELLANT




                             CERTIFICATE OF SERVICE

  This is to certify that a true and correct copy of the foregoing Motion has been delivered Via

E-Serve to the Gregg County District Attorney Office on this 22st day of June 2016.

                                              /s/ William T. Hughey
                                                     WILLIAM T. HUGHEY
                                                      SBC # 10245500
                                                      Hugheylaw@sbcglobal.net
                                                                                           Electronically Submitted
                                                                                             6/8/2016 10:06:46 AM
                                                                                        Gregg County District Clerk
                                                                                          By: Britnie Minor ,deputy



                        The Hughey Law Firm
                               P.L.L.C.
                                    June 6, 2016
Via E-File
Hon. Judge David Brabham
188th District Court
Gregg County, Texas
                       Re: State of Texas vs. Bobby C. Johnson
                          Cause Numbers 40,942-A
                          Notice of Appeals

Dear Judge Brabham
  I am filing contemporaneous with this letter Notice of Appeal for Mr. Bobby C. Johnson in
the above referenced matters. I was originally retained in this matter by a family member of Mr.
Johnson to represent Mr. Johnson in the disposition of the a Motion to Proceed with
Adjudication which was heard and ruled on by this Court on May 23, 2016. I obtained a signed
Notice of Appeals from Mr. Johnson on this date; the Notice of Appeal is being filed with this
letter to protect Mr. Johnson appellate rights and as my final act of representation.
 The Notice of Appeal reflects Mr. Johnson indigent status and request for appointment of
appellate counsel. I will await any additional directives of the Court to bring closure to my
representation of Mr. Johnson.

I Remain
/s/ William T. Hughey
William T. Hughey
                                                Re-filed 6-8-16 Original Filing Returned to Dark
Cc: Gregg County ,District Attorney Office
    Via E-Serve




                                 THE HUGHEY LAW FIRM, P.L.L.C.
                                           P.O. Box 2012
                                      Marshall, Texas, 75671
                                  E-mail: Hugheylaw@sbcglobal.net
                                       Phone No. (903) 935-5550
                                        Fax No. 1(866)-823-7185